Case 4:18-cV-O4414 Document 1-1 Filed in TXSD on 11/20/18 Page 1 of 50

EXHIBIT A

 

Case 4:18-cV-O4414 Document 1-1 Filed in TXSD on 11/20/18 Page 2 of 50

INDEX OF STATE COURT DOCUMENTS

Cause NO. 2018-741 13
Antwan Henry v. Ditech Financial LLC, et al
In the 80th J udicial Distr`lct Court of Harris County, Texas

10/15/2018 Docket Sheet

10/15/2018 Plaintiffs' Original Petition

10/22/2018 Proof of Service on Ditech Financial LLC

10/22/2018 Proof of Service on Carrington Mortgage Services LLC
]0/23/2018 Proof of Service on Bank of New York Mellon

10/24/2018 Proof of Service on Bank ofNeW York Mellon f/k/a/ Bank ofNew York
Trustee

7. 11/09/2018 Original Answer of Carrington Mortgage Sewices, LLC and The Bank of
New York Mellon f/k/a The Bank ofNeW York as trustee

8. 11/12/2018 Original Answer of Ditech Financial LLC f/k/a Green Tree Servicing,
LLC

s=\.w.#>.wz\)~

4853-2510~6554.1

Case 4:18-cV-04414 Document 1-1 Filed in TXSD on 11/20/18 Page 3 of 50
Off`lce of Harris County District Clerk - Chris Daniel

HCDistrictclerk.com

APPEALS
No Appeals found.

COST STATMENTS
No Cost Statments found.

TRANSFERS
No Transfers found.

POST TRIAL WRITS

NO Post Trial Writs found.

ABSTRACTS
No Abstracts found.

SETTINGS
No Settings found.

NOTICES
No Notices found.

SUMMARY

CASE DETAILS
Fi!e Date

Casc {Causc) Location
Case (Cause) Stntus
Case (Cause) Type
Next/Last Set¢ing Date
Jury Fee Paid Date

ACTIVE PARTIES
Name

HE.NRY, ANTWAN

CARR.INGTON MORTGAGE SERVICES LLC

HENRY, ANTWAN VS. CARRINGTON MORTGAGE

SERVICES LLC
Cause'. 201874113

10/15/2018

Active - Civil
Other Property
N/A

N/A

Type

CDI: 7

Court: 080

CURRENT PRESIDING JUDGE

Coul't

Address

JudgeName
Cnurt 'l`ype

PLA1NTEFF - CIVIL
11939 CANYON VA_L.LEY DR, TOMBALL, TX 77377

1209 ORANGE ST, WlLMlNGTON, DE l9801

BANK OF NEW YORK M.ELLON (FKA BANK OF

NEW YORK TRUSTEE)

BANK OF NEW YOR_K N[ELLON (THE)

DITECH FINANCEAL LLC (FKA GR_EENTREE

SERVIC[NG LLC)

DEFENDANT - CIVIL

DEFENDAN'[` - CIV!L

DEFENDANT - ClVlL

DEFENDANT - CIVIL

030‘*'

201 CAROLTNE (Flonr: 9)
HOU STON, TX 77002

Phone:7133686100
LARRY WBlMAN
Civil

Post
Jdgm

Page 1 of 3

1 1/20/2018

Attol'ney

PERRONE,
GREGORY

PERRONE,
GREGORY

PERRONE,
GREGORY

SM]TH, S.
DAVID

,, 1 \- ,1,,,:1111-1.1, MM/,\,a.`,.,‘1~.1\1:»/(“.1@n.=.+quapriminu nonw?Get=n+P`[,TUf\/...

11/2(}/2018

Case 4:18-cV-04414 Document 1-1 Filed in TXSD on 11/20/18 Page 4 of 50

Offzce of Harris County District__Clerk - Chris Daniel Page 2 of 3
BANK OF NEW ‘{ORK MBLLON (THE) BY REGISTERED AGENT
SERVING lTS CEO CHARLES W
INACTIVE PARTIES
No inactive parties found.
JUDGMENT/EVENTS
Date Descript'eon Order Post Pgs Volume Filing Person
Signed Jdgm /Page Attorney Filing
1102/2018 ANSWER ORIGINAL PETITION 0 SMlTH, SAM DAVlD DITBCH F!NANC[AL
LLC (FKA
GREENTRBE
SERVICING LLC)
1119/2018 ANSWER ORIGINAL PET:TION 0 PERRONE, BANK OF NEW YORK
GREGOR¥ MELLON (FKA BANK
OF NEW YORK
TRUSTEE)
11/9/2018 ANS WER ORIGlNAL PETITlON 0 PERRONE, BANK OF NEW YORK
GREGORY MELLON (THE)
1 1/9/2018 ANSWER OREGINAL PETlTlON 0 PERRONE, CARRINGTON
GREGORY MORTGAGE
SERVICES LLC
10/15/2013 ORlGINAL PETIT!ON 0 HENRY, ANTWAN
SERVICES
Type Status Instrument Person Requested lssued Served Retumed Received Tracking De1iver
To
csrATlON sExwlcE 0RIGINAL BANK OF 1005/2018 10!1'!/2013 1003/2013 73553233 cVC/cTM
(cERTIFIED) RETURN/EXECUTED PETlTlON NBW YORK SVCE BY
MELLON cERTrFlED
(THE) BY MAIL
sEvaNG lTs
cEO
cHARLES w
240 GREENWICH ST NEW YORK NY 10236
clTATIoN SERVICE ORlclNAL CARRINGTON 1005/2018 1007/2013 10122/201 s 73553235 avc/cm
(cERT!FiED) RBTURN.'EXECIJTED PETITlON MORTGAGE svcE BY
sERvIcES cERT:FlED
LLC MAIL.
1209 ORANGB ST WlLMlNGTON DE 19301
DOCUMENTS
Number Document Post Date Pgs
Jdgm
82566842 Defendant’s Original Ar.swer and Affirmative Defenses 11/12/2018 4
82533137 Origiual Answcr 11/09/2018 3
82481343 Domestic Return Receipt 10/29/2018 2
82481344 Domestic Remrn Receipt 10/29/2018 2
82481345 Domestic Return Receipt 10/29;'20|8 2
82481346 Domestic Retum Rece.ipt 10/29/2018 2
32350971 Cem'tied Mail Receipr 1011 8/2013 1
823509‘12 Certmed Maii Receipt 10/18/2013 l
82350973 Cercined Mail Receipt 1008/2018 1
82350974 Cerrif\ed Mail Receipt 10/18!2018 1
82293495 Cercii“led Mail Tracking 7017 1450 0001 3700 9317 10/17/2018 2

1 .. H ,,,,,, 1__ ..l:....l._.: ,.+A‘ Anl)- nnm.f¢:\r‘r\nr\lr“\"\\;r‘/(`HCF“F\{'§H.]QpT’inTinl-I,Hgnx?Get:n+PL'-[‘UW¢n ].]./20/2018

Case 4:18-cV-04414 Document 1-1 Filed in TXSD on 11/20/18 Page 5 of 50

 

Off'lce of Harris County District Clerk - Chris Daniel Page 3 of 3
82293496 Certifled Mail Tracking 7017 1450 0001 3700 9324 _ 7 _ _ 10/17/2018 2_
82293497 Certified Mail Tracking 7017 1450 0001 3700 9331 10/17/2018 2
82293498 Certi’i'led Mail Tracking 7017 1450 0001 3700 9348 10."17/2018 2
82163854 Plaintiffs Original Petitiou (Complaint) 10/15/2018 39

~> 82163860 Civil Case Inf`ormation Sheet 10/15/20|3 1
-> 82163861 Civil Process Request 10)'15/2018 1
-> 82163863 Civil Process Request ' _ 10/15/2018 l
-> 82163855 Exhibit A 10/15/2018 5
-> 82163857 Exhibit B 10/15/2018 27
~> 82163858 Exhibit C 10/151'2018 8

l 11 ,, ,, IL__.___-_ 1-...1.‘...+..:,.+.-.|,\“1, nnm/nr;lnnc\l'h111'\1"l{'/(`$\QPhF\.tHI'l,Qp\`infinU.H.an?Get:n+PLT-[va--- 1]/20/20]~ 8

Case 4:18-cV-04414 Document 1-1 Filed in TXSD on 11/20/18 Page 6 0150

P- 561

. F l ll E D
An'twan Hem‘y Chris Danie!
' 11939 CanyonVaRey Dr Distrlctclerk

Tombau Tx ‘/'1:1'/'/-7636EW_UCTl 1 5 §§
a Time' mr m
;1;-(£@) §

Deputy

 

11 §
CAI[JS]EN©¢Z°18 74 3_ ©\@

v
w
°©

r_\

IN THE DI&&§@T comm 01=
11

ARR§§ \UNTY TEXAS
ICIAL DIS'I`RICT

Antwan Hem'y,

)
Plaintiff, §

CARRINGTON MORTGAGE SERVICES, LLC; ©®

THE BANK oF NEW Yom< MELLON, F/K/A <»§%)>
THE BANK oF NEW YORI<, As TRUSTEE §
FOR THE QERTIFEAIEHQZ.DEBS soF THE©
chBs, INC., AssET-BACKED z,
ceRTlFicATés, sERIEs 2006-5, ©%

 
  
  

THE BANK oF NEW YORK As 111 '
FOR REGISTERED HOLDERS 0 f
INC., ASSET-BACKED CERTIFI~ 1
sERI’Es 2006-5;

DITECH FINANCIAL LLC GR]EEN
TREE SERVIC!NG, LI:.C; \j

Defendams. o€\°@
§§
§IPLAHNMWS OMGLNAL P]ETHTI[@N 1<:011111>11,1111\1'1')

)

 

Comes now the Plaintift' and alleges:
fi”mu'ties

PLAWVT}IFF

REc:oRbER's usmomouu
Thls 1nstmment is of poor qua|lty
at lha tlma of lmaging

Case 4:18-cV-O4414 Document 1-1 Filed in TXSD on 11/20/18 Page 7 of 50

1. Plaintiff is the owner of the property located at 11939 Canyon Valley Dr, Tomball TX
77377-763 6, legally described as:

non own (n), usi among irwo (2), lois cannon came mr
Nom‘uuonsnrn, seizures 'Irwo (2), AN seminole ns animus
CoUN'rY, rams ncconnmsa; no mims alias cons lamar assurance
summons meals animal conn No. access on runs aims nucoisns
on owens cousin same K:

O,N

with Property Tax Account # 119-685-002-0001 (hereaiier “the Property”). §§
2.There is no valid debt owed on the pr\'.)perty.a Plaintiff has q@<’borrowed money in a

rp
loan secured by the Property. Plaintiff has never borrowed credit fo®ney in a loan secured by

x
the Property. \©
CAMNW@NM@MGAGE sunn/rosario §§

3. Defendant Carrington Mortgage Services, L@?Carrington”) is a foreign corporation
doing business in Texas. §@C)>

4. Defendant Carrington Mortgage Seg:\§:§LLC (Delaware File No. 43270‘72.) can be
served by its Registered Agent, The Corpor@§'n Trust Company, 1209 Orange St., Wilmington,
DE 19801. Q\@@

5. Carrington claims to be th@§n scrvicer of a loan encumbering Plaintiff’s property.

6. However, Carrington®iot the loan servicer of any loan encumbering Plaintiff’s
property. ©©

7. Carrington cls@§to be Attomey-in-Fact for THE BANK OF NEW YORK MELLON,
F/K/A THE BA §§ NEW YORK AS ’I`RUSTEE FOR g§Gl§TE@D HOLDERS OF

O)
CWABS, INC®§§ET-BACKED CERTIF!CATES, SERIES 2006--5.2 3

 

' li` the plaintiffs action “attacks the validity of the underlying debt, a tender is not required since it would
constitute an affirmative ofthe debt." (Qngfrio v. Biee, 55 Cal.App.¢lt`n al p. 424.)

2 The term “Reg|slered Ho|ders" is found on the Notlce of Sale and on the APPO|NTMENT OF
SU BSTITUTE TRUSTEE, and nowhere else.

’ CWABS appears to stand for Counlrlede Asset Backed Securities.

COMPLAINT

Case 4:18-cV-04414 Document 1-1 Filed in TXSD on 11/20/18 Page 8 of 50

8. However, Carrington is not and never has been Attomey-in-Fact for TI-IE BANK OF
NEW YORK MELLON, F/KIA THE BANK OF NEW YORK AS TRUSTEE FOR
REGISTERED HOLDERS OF CWABS, INC., ASSET-BACKED CERTIFICATES, SERIES
2006-5.

9.There is, in the Harris County reeords, no recorded Power of A§qu agreement
between Carn'ngton and 'l`I-IE BANK OF NEW YORK MELLON, FIKJ'A! ~ ANK OF NEW
YORK AS TRUSTEE FOR REGHSTERED HOLDERS OF CWAB§, ., ASSBT-BACKED

cERTrFICAT.as, ssaras 2006-5. §§

¢@
10. Carrington claims to be Attomey-in-F act for 'I`HE. B§@ OF NEW YORK MELLON
FK_A. THE BANK OF NEW YORK AS TRUS'I`EE FOR @@I CERTIFICATEHOLDERS OF

THB CWABS, INC., ASSET-BACKED CERTIFICAT© RIES 20{)6-5.4

 

1]. However, Carrington is not and never ha@een Attomey~in~Fact for THE BANK OF
NEW YORK MELLON FKA THE BANK©Y NEW YORK AS ’I'RUSTEE FOR THE
CBRTIF[CATEHOLDERS OF THE CW§PS, INC., ASSET-BACKED CERTIFICATES,
santos 2006-5. @

. . . §§

lZ.There is, in the Hams © y reoords, no recorded Power of Attorney agreement
between Ca.rrington and 'I'HE BMK OF NEW YORK MELLON FKA THE. BANK OIF NEW
YORK AS TRUSTEE FOBC')@<Y §§RTIFICATEHOLDER§ OF THE CWABS, INC., ASSET-
BACKED cna'rrrlcar§)s, scales 2006-5.

13. Ca.rrin § cting like a loan servicer, mailing letters to Plaintiff requesting money.

14. Plainl@as never received a Notice of Change of Servicer, naming Carrington as

servicer.

 

" The tenn “Certiticalehoiders” is found in the Assignment, and nowhere else.

COMPLAI`NT

Case 4:18-cV-O4414 Document 1-1 Filed in TXSD on 11/20/18 Page 9 of 50

DEFEMANF ?I`HE IBANK Ol‘F N!EW YORIK MELL€D>N FLKAI F`H}E BAN)K OF NIEW H’OM AlS

TRUSNEE FOR ?I'HE f f O!F FF`HIE CWABS, FNC., ASSET=BAC]KED

   

CERIMFFCA FES, SEMES 2006~5'
15. Dei"endant THE BANK OF N'EW YORK MELLON FKA THE BANK OF NEW
YORK AS TRUSTEE FOR THE CERT¥FICATE OLDERS OF THE CWABK:’INC., ASSE`I`-
'?

BACKED CER.TIFICATES, SERIES 2006-5 (“BNY CBR[IFICATEHQL;B\S”) is a foreign

corporation doing business m 'l`exas. 539

 

l6. Defendant l?vNWAr §;BRTIFICATEHOLDERS can be serve@ia its CEO, Charles W.
Scharf, c!o THE BANK OF NEW YORK MELLON, FKA THE<®JK OF NEW YOR.K, address
240 GREENWICH STREET, NBW YORK, NY, UNITED S@ES 10286.

17. Defendant BNYC CERTIFICATELI_QLDERS@§ to be owner and holder of a Note
encumbering the Property 0 @

\

lS.Defendant BNY CEBTIF!CAE[EHO§% is not owner and holder of any Note

encumbering the Property. §§

19.Defendant BNY CERTIFlC%§§HQLDERS is not a mortgagee of any mortgage
mortgage loan, or deed of trust enzrr>§§ring the Property, and otherwise has no interest in the

property whatsoever.5
20. in the alterna' '\©Qand without waiving the foregoing, Defendant BNY

CE TlF ATEHOL took the Note with notice that it is in default BNY
CERT!§ICATEHOS@ knowingly put itself in harm’s way.
©

©@

 

5 The caselaw finding that a borrower must assert an ability to tender the loan proceeds to maintain a quiet

title claim against a mortgagee does not apply to this action where the Complaint alleges that Defendant is not a
mortgagee See Exhihit C.

4

COMPLAINT

Case 4:18-cV-04414 Document 1-1 Filed in TXSD on 11/20/18 Page 10 of 50

DEF!ENDANT THE MNK OlF NJEW il’@Mlif MEJLL@N Fdi’/A THE BANK OF NEW ll’@ltiif eis
TRUSH?EE FOR MQM HOILD!ERS OIF CWABS, FNC., ASSE?I‘-BACKED
CERFFFHCA} 'FES, SEMS 2006-5 `

21. Defendant THE BANK OF NEW YORK MELLON F/K/A TI-IE BANK OF NEW
YORK AS TRUSTEE FOR MGIST§REQ HOLDERS OF CWABS, INC., JYET-BACKED
CERTIFICATES, SERlES 2006-5 (“BNY REGISTERED HOLDERS") is K@ei@ corporation
doing business in Texas. §§

22. Defendant BNY REGISTERED HOLDERS can be serv£§'£. its CEO, Charles W.
Schart`, c!o 'I`HE BANK OF NEW YORK MELLON, FKA THE c §§ OF NEW YORK. address
240 GREENW!CH STREET, NEW YOR.K, NY, UNITED ST@ES 10286.

23. Defendant BNY REGI§TERED HOLDERS©Q§ to be owner and holder of a Note
encumbering the Property. 0 @C])

24. Defendant BNY K;E_GISTERED HC§I;:QZ§S is not owner and holder of any Note
encumbering the Property. §§U

25.Defendant BNY Gl TERE HOE.DERS is not a mortgagee of any mortgage
mortgage loan, or deed of trust ent€)§:§ring the Property, and otherwise has no interestl in the
property whatsoever. §

26. ln the alternative = =»B© 'thout waiving the foregoing, Defendant BNY BE§I§TEBED
HOLDERS took the l:io®with notice that it is in default BNY REGLSTEMD HOLDERS
knowingly put itself ig§®m’s way.

DETZ`JECH FINAN LLC F/K/Ai GREEN MEE SER WCIYNG, LLC

27.De‘i‘e§ant DITECH FINANCIAL LLC F/'KJA GREEN ’I`REE SERWCING, LLC

(“DITECH”) is a Delaware corporation and can be served via its Registered Agent, THE

COMPLAINT

Case 4:18-cV-04414 Document 1-1 Filed in TXSD on 11/20/18 Page 11 of 50

CORPORATION TRUS'I` COMPANY, address 1209 NORTH ORANGE ST, WRMWGTON,
DE 19801

28. Defendant DH“'ECH FINANCIAL LLC F/KIA GREEN TREE SERVICING, LLC is
wholly owned by GTCS Holdings, LLC which is a wholly-owned subsidiary of DITECH
HOLD]NG CORPORATION F/KIA WALTER INVBSTMENT MANAGEMElW/?ORP.

29. The Certificate of Formation of GREEN TREE SBRVICII*JG Ll@s filed effective
as of Junc 9, 2003. s»§)

30. Prior to becoming DITECH FINANCIAL LLC, Ditecht®§ir)tgage Corporation and
Green Tree Servicing LLC were separate subsidiaries of their pa@v§))ompany, Walter Investment

Managemen_t Corporation. 0 @§

31. in August of 2015, Grecn Tree Servicin §§ merged with Ditech Mortgage
Corporation to form a new company, Ditech Financialé. d/bla DITECH.

32. Ail Det`endants are jointly and severag§@§a\ble.

Facta§m?egaticns:

33. All the following allegations @e intended to be “withont iimitation” and will be
supplemented by other facts to be fo §§ discovery.
canvassers sam accesser

34. Plaintiff was and/' grwner of the Property.

35. The Property ' \ noted in a judicial district ot` Texas under the 1876 Constitution.

36. The PME\K@ not located in territory owned by or subject to the exclusive legislative
jurisdiction of the l@[>\lted States ofAmerica.

37. Pl§i§ff is, and has been, in continuous possession of the Property since on or about
July 5, 2005.

38. Plaintiff did not make a forcible entry into the Property.

COMPLAINT

Case 4:18-cV-O4414 Document 1-1 Filed in TXSD on 11/20/18 Page 12 of 50

39. Plaintiff is not unlawfully holding the possession of the Ptoperty by for
40.Plaintiff is not wrongfully holding the real property.

41.Plaintiff is not wrongii.\lly withholding the real property from another.

42. Plaiutiff does not have a landlord-tenant relationship with any Defendant.

43. Plaintiff has never sold the Property.
44. PlaintiH` has never intended to irrevocably grantor convey the '

 

45. Plaintiff has never been properly served with any Notice of'l` free Salo.

§§

THE DEED FI'O PMFNN}FF o @C)>
46. On July 5, 2005, ROYCE MODEL HOMES, LP cleer Property to Plaintiff, via a

GENERAL WARRANTY DEED WITH VENDOR’S LIEN.°@§ deed was recorded as Y586795.

'l"he undersigned hereby certifies that the attached Exhi\©(@s a true copy oi` that deed. l

47. Plainti£¥'s title comes ii‘om that GENER¢§'/.QMARRANTY DEED WITH VENDOR’S

uaw §
ME EDEE}D OIF W`MUST §§
48. On .!uly 5, 2005, a DEED CY\@§UST (heneatter “DOT”) was recorded as Y586796.
49. The Deed ofTrust bears '\`§otation “MIN 1001504-060590071-6."
50. nw are seven signs o§MIN identify the Lender. l
51. However, 1001 SOot the identifying number for Network Funding, LP.
52. Because of theYcorrect M]N, Plaintiff’s payments were misapplied
53. The Dee§&§§rust bears the notation: “Loan Number 30-05~0158.”

54. The D\e@of'l`rust does not bear Plaintifi‘s signature

 

5 Tl\ls deed from Royce to Plaintiff lathe “strength of Plaintiff's title." A plaintiff must establish his claim
based on the strength of his title to the property as opposed to weaknesses of an adversary’s title '
45 S.W.Sd 322, 327 {Tex. App. 2001).

7
COMPLAINT

Case 4:18-cV-04414 Document 1-1 Filed in TXSD on 11/20/18 Page 13 of 50

55. The Deed of Trust states: “Aher Recording Retum To: M]LESTONE MORTGAGE
CORPORATION SUB-PRJME, 10255 RICHMOND AVENUE, SUITE 450, HOUSTON,
TEXAS 77042”

56. The Deed of Trust names “L. B. HODGES" as “'I`rustee."

57. Tiae Deed of Trust names “NETWORK FUNDING, L.P.” as “Lendcr "

SS.The Deed of Trust names MER.S as beneficiary f@'

59. The `Deed of Trust names “ANTWAN l-IENRY, A SINGLE P N" as “Borrower."

60. The DO'I` names NETWORK EUNDING, L.P. as “Lenden~’»;)*§§)

61. However, NETWORK FUNDING, L.l?. did not lend ®Qmey to Piaintift`.

62. NETWORK FUNDENG, lL.P. keeps General liede counting entries.

63. NE'I`WORK FUND]NG, L.P.’s General §accounting entries will show that
NETWORK FUNDING, L.P. did not lend any money@ aintiff.

64. Narwoarc FUNDING, L.P. did no;gs§§ny credit 10 miners

65. NETWORK FUNDING, L.P.'s general Ledger accounting entries will show that
NETWORK FUNDING, L.P, did not lend@y credit to Plaintifl'.

§
66.Ns'rwonn FuNDlNG ash did nor apply an payments received w Pninaa"s

©
accountl §

67. Carrington keeps get Ledger accounting entries

68. Carrington’s @°S@ieral Ledger accounting entries will show that NETWORK
FUNDING, L.P. did»g@end any money or credit to Plaintiff.

69. Carrin§$@i did not apply all payments received to Plaintiit"s account

70. DI®H keeps General Ledger accounting entries

71. DITECH’s General Ledger accounting entries will show that NETWORK E"UNDING,
L.P. did not lend any money or credit to Plaintiff.

COMPLAINT

Case 4:18-cV-04414 Document 1-1 Filed in TXSD on 11/20/18 Page 14 of 50

72. DITECH did not apply all payments received to Plaintift"s accountl

73. THE BANK OF NEW YORK MELDON, F/KIA THE BANK OF NEW YORK, AS
TRUSTEE FOR THE C§K[IEIQATEHOLDEBS OF THE CWABS, INC., ASSET-BACKED
CERTIFICATES, SERIES 2006-5 keeps Gencral Lcdger accounting entries

74. THE BANK OF NEW YORK MELLON, F/K/A THE BANK OF YW YORK, AS
TRUSTEB FOR THB CERTIFICATEHOLDERS OF THE CWABS, IN 9 SET-BACKED

 

CERT!FICATES, SERIES 2006-5‘5 General Ledger accounting ent.\'ies"<\sj ow that NE'I`WORK
FUNDING, L.P. did not lend any money or credit to Plaintiff. §

75. THE BANK OF NEW YORK. MELLON F/K/A TE@ANK OF NEW YORK, AS
'I`RUSTEE FOR. lE(HSTERED HOLDERS OF G@S, iNC., ASSET-BACKED
CERTIFICATES, SERIES 2006-5 keeps General Ledge ®§znting entries

76. 'I'HE BANK OF NEW YORK MELLOX~$/A THE BANK OF NEW YORK, AS
TRUSTEE FOR EGIQTEB£D HOLDE§§I)F CWABS, INC., ASSET-BACK]E!D
CERTIFICATES, SERlES 2006-5’5 Genera\lz&©t,cdger accounting entries show that NETWORK
FUNDING, L.P. did not lend any money @@redit to Plaintit`f.

77.The holder/owner/inveslrg.§§ party in interest was never NBTWORK FUNDING, L.P.

78. 'I'he holder/owner/inv§gdt?/real party in interest is not now THE BANK OF NEW
YORK MELLON, F!K/ §§ BANK OF NEW YORK, AS TRUSTEE FOR 'l`I-IE
CE§TIF!§ " LfEI-IOLD§O %\ OF THE CWABS, INC., ASSET-BACKED CERTIFICA'I'ES,
SERIES 2006-5. L°©

79. The /owner!investorfreal party in interest is not now THE EANK OF NEW
YORK MBLE(§`I FIKJA THE BANK. OF NBW YORK, AS TRUSTEE FOR REG]ST§§]_?,D
HOLDERS Ol`~` CWABS, I`NC., ASSET-BACKED CERTIFECATES, SERlES 20( ‘ ”

80. The DOT names L. B. HODGES as “Trustee”.

COMPLAINT

Case 4:18-cV-04414 Document 1-1 Filed in TXSD on 11/20/18 Page 15 of 50

81. L. B. HODGES did not know he had been named as Trustee. 'i'herei`ore, L. B.
HODGES did not know about his powers, and could not exercise his powers, and therefore had no

powers and was not in substance a Trustee.
82.The Deed ofTrust states:

BORROWER COVBNANTS that Borrower is lawfully seised of the es hereby
conveyed and has the right to grant and convey the Property and that th Yperty is
uneacumbered, except for encumbrances of record. Borrower wa§; and will
defend generally the title to the Property against all claims and dam ds, subject to
any encumbrances of record. o @\9

0

83. Thus (assuming the Deed of Trust is valid), Plaintiii’§@§'contractually obligated to
defend generally the title to the Property against all claims and d§@ds.

84. Plaintift"s contractual obligation, expressed in ;tl§@mortgage as quoted above, is to
protect the interests of the holder/owner/investor/real pa$intcrest.

85. The hclder/owner/investor/real party in @Sest is not any Defendant.

86. No Det`endant holds the note and t:;@ gage.

87. Plaintiff is not in default on any l@ encumbering the Property.
@
§§
t w
22. Aceeleration; R @dies. Lender shall give notice to Borrower prior to
acceleration following B wer’s breach of any covenant or agreement in this
Security Instrument (b§ ot prior to acceleration under Section 18 unless
Applicable Law pro, 'c@ therwise). The notice shall specify: (a) the default; (b)
the action required t§ilre the default; (c) a date, not less than 30 days from the date
the notice is give Bcrrower, by which the default must be cured; and (d) that
\ efault on or before the date specified in the notice will result in
e sums seemed by this Security Instrument and sale of the
Property. notice shall further inform Borrower of the right to reinstate alter
acceler;§® and the right to bring a court action to assert the non-existence of a
defaul any other defense of Borrower to acceleration and sale. lf the default is
not cured on or before the date specified in the notice, lender at its option may
require immediate payment in full of all sums secured by this Security instrument
without further demand and may invoke the power of sale and any other remedies
permitted by Applicable Law. Lender shall be entitled to collect all expenses
incurred in pursuing the remedies provided in this Section 22, including, but not
limited to, reasonable attomeys’ fees and costs of title evidence For the purposes of

88. The Deed of Trust states:

 
  
  
 

l 0
COMPLA.INT

Case 4:18-cV-O4414 Document 1-1 Filed in TXSD on 11/20/18 Page 16 of 50

this Scction 22, the term “Lender" includes any holder of the Note who is entitled to
receive payments under the Note.

lf lender invokes the power of sale, Lender or Trustee shall give notice of
the time, place and terms of sale by posting and filing the notice at least 21 days
prior to sale as provided by Applicable Law. Lender shall mail a copy of the notice
to Bcrrower in the manner prescribed by Applicable Law. Sale shall be made at
public vendue [sic]. The sale must begin at the time stated in the notice of sale or
not later than three hours alter that time and between the hours of 10 a. . and 4
p.m. on the first Tuesday of the month. Borrower authorizes Trustee _ ell the
Property to the highest bidder for cash in one or more parcels and%@any order
Trustec determines Lender or its designee may purchase the Prope@ t any sale.
Trustee shall deliver to the purchaser Trustee’s deed conveying ` easible title to
the l’ropetty with covenants of general warranty from B:ge- er. Borrower
covenants and agrees to defend generally the purchaser‘¢s;§gd to the Property
against all claims and demands 'l`he recitals in the Tru eed' shall be prima
facie evidence of the truth of the statements made the i . rustee shall apply the
proceeds of the sale in the following order: (a) to all etc es of the sale, including,
but not limited to, reasonable Trustec's and attorney s; (b) to all sums secured
by this Security instrument and (c) any exces n e person or persons legally

  
  

entitled to it.

If the Property is sold pursuant to thi @ction 22, Borrower or any person
holding possession of the Property tbrou ower shall immediately surrender
possession of the Property to the p r at that sale. lf possession is not
surrendered, Bomower or such person ' be a tenant at sufferance and may be

removed by writ of possession or oth urt proceeding

89.Neithet' BNY BIEEA;@©§LDB§ nor BNY REGI§ [EED HOLDERS nor
l \

Carrington ever gave Plaintit`f the n@ mentioned in the top line of Paragraph 22.

90. Neithcr IB`NY QEK@M nor BNY B_EGISTEBEQ HOLDERS nor
Carrington ever gave Plai ` ' Otile “notice of the time, place and terms of sale” mentioned in
ngraph 22. o\®

TMJE NON-SECUH$®ZAI M@N ANID NON-PEHFJECT!ED MIEN

91. ln §§B`utice of Substitute Trustee Salc, Barrett Daffin Frappier Turner & Engel, LLP
claims that the Note has been securitized, because the name of the purported “Mortgagee” is “Tl-lE
BANK OF NEW YORK AS TRUSTEE FOR THE'. CERTIFICATEHOLDERS CWABS, INC.
ASSET»BACKED CERTIFICATES, SERIES 2006-5,” which is a typical securitization namc.

l l
COMPLAINT

 

Case 4:18-cV-O4414 Document 1-1 Filed in TXSD on 11/20/18 Page 17 of 50

92. However, the Note was not securitized.
93. The Note bears writing that shows it fails to qualify as a “negotiable insn'ument.”
94. The endorsements and transfer and delivery never occurred (there was no “true sale”).
95. The note is endorsed in blank with no transfer and delivery receipts
96. No written delivery and transfer receipts exist. §
§
97. `No written evidence exists of pay cuts and pay in transactions X@

98.'l`he lender of record, as can be proven by following the mon%Qil, is not and never

was NETWORK FuNr)rNG, L.P. §§
99. The mortgage originator, although designated as “lel€“or even “benetioiary” is not
the creditor even for a hypothetical instant in time. o @\

’F\,
100. The purported securitization did not take H@out it was treated as though it were

real. b\,@
101. The actual facts of the closing we at the mortgage originator and designated
sanders Narwoai< FUNnn~xo; L.P., was gee y a mortgage broken

102. There is no perfected lien. ©@

103. There was never intend \ e a loan from the mortgage originator to Plaintiff.

1041 The payments made §ursuant to the PSA and the Assignment ana nssumpnon
agreement need an accountit} ,@ ch will be obtained in discovery.

105. There anneo p(Wnents made on behalf of the pool or the trust to the investors but these
payments did not re 2§@ investors, or they did not entirely reach the investors.

106. No a ®pt has been made to allocate the payments to the underlying supposed assets,
which are not d§w because the loans were never assigned into the pool.

107. The failure to identify the undisclosed principal creditor creates uncertainty as to who

one would approach if they wanted a satisfaction of mortgage

12
COMPLAINT

 

Case 4:18-cV-O4414 Document 1-1 Filed in TXSD on 11/20/18 Page 18 of 50

lt}B.Since that is not apparent on its face, and since it is an actual known fact that the
originator is a straw-man, the lien was never perfected

109. A “perfected lien” in one that gives reliable notice about the debt and the creditor. The
paperwork in the instant case does neither one, since it neither identifies the creditor nor does it
describe the.terms received by the creditor via the PSA and other securitization deents.

ilO. An unperfected lien is no lien at all and therefore cannot ,be nfo@sed. But that is
only a title issue -it does not address the issue of the obligation whichs\u§e y arose because the
borrower received the benetit of the funding of the loan from SOMEO@ even if he doesn’t know

who it is. So the objective is to prevent foreclosure and then leav® issue of damages for loss of

money to anyone who can prove they actually lost money. ¢@
` ?\
aro assertions reassess @\

ltl. Plaintiff never gave his explicit agreemde authorization for his signature on any
§
document to be transferred electronically ` (,@

112. Without that explicit amemmtg\%umodmtion, the Note was not electronically
transferable under the ELECTRONIC @iGNATURES IN GLOBAL AND NATIONAL
COMMERCE ACT (E-Sign) and the §" nn Electronic Transactions Act (UETA).

113. Withcut being electro§ ly transferable, the Note could not lawfully ne sectrnuzeu.

NO CHAFN U]F' TR@V'©RS
i 14. There is not§§unbroken chain of transrers or tne mortgage note rrorn the originator
to the trust. §§

llS. 'I'he n @as not a proper chain of transfers to include the originator, the sponsor, the
depositor and Mesignated Trustee for the Trust.

116. The Note was not endorsed to each named transferee by each necessary party in the

chain of transfers

13
COMPLAINT

Case 4:18-cV-O4414 Document 1-1 Filed in TXSD on 11/20/18 Page 19 of 50

ll7. The Endoraements are not signed by an authorized agent of transferee

118. No proof of agency is referenced or attached to the Note.

119. Dei`endant THE BANK. OF NEW YORK MELLON FKA THE BANK OF NlEW
YORK AS TRUSTEE FOR THEC CERTIFICATEHOLD§R§ OF THE CWABS, lNC., ASSET-
BACKED CERTIFICATES, SERIES 2006-5 has a designated document custodi§:vvho holds the
original notes for that Defendant, as well as all of the delivery and receipt certa@!es regarding the
notes. §§

120. pennde ran BANK. or Nr=.w YoRK. MELLON, ra@ rita BANK or New
@c)),.,INC ASSET-BACKED

  

CERTKFICATES, SE,RIES 2006-5 has a designated docume@stodian who holds the original
notes for that Defendant, as well as all of the delivery an é’@ipt certificates regarding the notes.

121. No delivery receipt to document the trap@r nd delivery of the bearer note from the
originator to the sponsor exists }. §

122. No acceptance receipt to docum ©g\dlje transfer and delivery of the bearer note from
the originator to the sponsor exists. @

123. No delivery receipt to ei§£nt the transfer and delivery of the bearer note from the
h'pUHSUI' 10 l.ll€ Cll'lpl)§ll.()f' BX.ISIS. S©

124. No acceptance Et@<pi to document the transfer and delivery of the bearer note from
the sponsor to the deposit xrsts.

125. No delia Roceipt to document the transfer and delivery of the bearer note ii'om the
depositor to the 'l` 8 xists.

126. Nb§:.ceptance receipt to document the transfer and delivery ot the bearer note from

the depositor to the Trust exists

14
COMPLAINT

Case 4:18-cV-04414 Document 1-1 Filed in TXSD on 11/20/18 Page 20 of 50

127. The designated document custodian for the Trust maintained possession of ali such

documents including the original bearer note.

ll`i‘iii’i‘ ASS:YGNMENF!" OF DEE]D OF Fi'ill lUSi"7
128. On il-10-2011, there was recorded in Harris County, TX as 110473774 an

l?

ASSIGNMENT CF DEiED OF TRUST (“Assignment”), purportedly signe@ 04, 2011 (0ver

five years after the 3/28/2006 “closing date" of the Trust), which statcd: §§
129.“For Value Received, [MERS but NOT as Norninee] d §§ereby grant, sell,
assign, transfer and convey onto THE BANK OF NEW §§ MELLON FKA
THE BANK OF NEW YORK AS T EE FOR THE
l___lE_lii l…_l_____ll!L OF THE CWABS, `?i; -, ASSET'-BACKED
CERTIFICATES, SERIES 2006-5 all beneficial st under that certain Deed
e

              

of Trust . .. together with the note(s) and obligation rein described ...”

130. There is no comma alter the word “TRUS ’.

 

  
      

    

    

(/
§
131. Thc entity “THE BANK OF NEW(_J M`ELLON FKA THE BANK OF NEW
§ _

7 lt is ellen said that an Assignment can e challenged by anyone who is not a party to it (in other words,
the Assignment is none of the homeowner' ess). However, Defendant BN‘{ is likely to take the position,
expressed in another case, that “Harris Cou party records make clear that the Decd of Trust currently belongs to
BNY (through recorded assignment from to BNY).“

This position makes the Assi g Q nt the homeowner“s business, because a deed of trust gives both the lender

eneiiciary (including an assi v the right to invoke the power cf sale. See Ashl§y Manjg§ y, BAQ l~_lgp_ig

‘,,'.\Iei!_._ ` ;1'-1~'.1= t.'~‘.\'__u '» 111 1=,:-,:s s n °'»,lo (N0.12-20559,2013 WL 3213633):

“The Texas courts have v p:': edly discusse the dual nature of a note and deed of nust. ’It is so well settled
as not to be controverted that th rig t to recover a personal judgment for a debt secured by a lien on land and the right
to have a foreclosure of lien verable, and a plaintiff may elect to seek a personal judgment without foreclosing
the lien, and even withop \mivcr of the lien.’ §§ge;_v._(i_ray 8l S.W.Zd 647, 648 (Comm’n App.l935, writ
dism’d). Where a debt i cured by a note, which is, in tum, secured by a lien. the lien and the note constitute
separate obligations.’ e v. Ramirez 70 S.W.3d 372, 374 (‘I`ex.App.~»-Corpus Christi 2002, pet. denied). Thc
Texas courts have ‘r ' the argument that a note and its security are inseparable by recognizing that the note and
the deed-of-trust§§§iford distinct remedies on separate obligations.' gigling 2012 WL 3793]90, at *3.10 A deed
of trust ‘givcs the e der as well as the beneficiary the right to invoke the power of sale,' even though it would not be
possible for both to hold the note. Bgl'r_e§_on, 2012 WL 42965, at "6.

“'i`he ‘spiit-the-note' theory is therefore inapplicable under Texas law where the foreclosing party is a
mortgage servicer and the mortgage has been properly assignedl 'l`he party to foreclose need not possess the note
itsell`. l-lere, the mortgage was assigned to MERS, and then by ME.RS to BAC--the assignment explicitly included
the power to foreclose by the deed of trust. MBRS and BAC did not need to possess the note to foreclose.“

Tl\us, to show a lack of right to foreclose, a plaintiff must show both that the defendant is not a “person
entitled to enforce the note” AND that the defendant is not the beneiiciary of the deed of trust through assignments

15
COMPLAINT

Case 4:18-cV-04414 Document 1-1 Filed in TXSD on 11/20/18 Page 21 of 50

YORK AS TRUSTEE FOR THE C§RTWICATBHOLDEBS OF THE CWABS, INC., ASSET-
BACKBD CERTIFICATES, SERIES 2006-5” (with no comma) does not exist.

l32. MERS, not as nominee, bad no beneficial interest under the Deed of Trust, and had
nothing to assign to BNY CERTIFICATEHOLDERS.

 

133. MERS, not as nominee, lacked authority to assign anyone else’ ssméerest to BNY

 

cea'nFIcATsnoLr)Ens. ®@

134. Therefore, the Assignment assigned nothing §§

135. The recording fee for the Assignment was paid by BNY _%&W[FICATEHOLDE&$.

136.Ti1e Assignment does NOT state “Registered Hoiders©

137. Thus, the Assignment does NO’I` assign the bme&@i interest to BNY REG!STE_!L§D
HOLDERS. ®

138. Plaintift' never received a letter notifying@ of the Assignment.

139. At all relevant times, fi'orn the date §§ loan closing until today, including the date
of signing of the Assignment, MBRS has nev@cc\jn registered to do business in 'l'exas.

140. At ali relevant times, MERS©@§ not in good standing with the Secretary of State of
Texas. §§

141. m an relevant times, DH'RS was not in good standing with the Seeretary of State of its
horne state, Delaware. / ©

142, Therefore, lo\/i{%$ had no authority to sign any document in commerce in California,
including the Assi §

143. ME@§ never had any beneficial interest under the Deed of Trust.

144. M{§:§ never had authority to assign the loan in its own right-~as opposed to “as
nominee” ofNetwork Funding, L.P.

145.MERS was never given specific written directions by its principal to execute the

COMI’LAI'NT

 

Case 4:18-cV-O4414 Document 1-1 Filed in TXSD on 11/20/18 Page 22 of 50

Assignment. See ]n re_ Agard, Eastern Distriet of New York, No. 10~77338 (vaeated on other
grounds).

146. The Assignment was purportedly signed by Swarnpa Slee as Viee-President of MERS
(but NOT as Norninee for any party).

147. Swarupa Slee did not have authority to sign the Assignment. Y

148.At no time did any officer, employee or agent of `MERS delegate¢t@warupa Slee the
authority to sign the Assignment. e§

149.At no time did any officer, employee or agent of any pri ;'©l of MERS delegate to
Swampa Slee the authority to sign the Assignment. §

150. Swarupa Siee did not read or sign the Assignmer;%&® did not know its contents.

151. Swaropa Slee did not sign the Assignment; ~.-- -’§ane else did, using that nmne.

152. No consideration was received by MERS@€Assignment.

153. On Nov 4, 2011, MERS was not_,, &inee or agent of any party that owned or
possessed any Promissory Note encumbering ae§l’roperty.

154. The Assignment states: “Roe@ing Requested By: Bank of Arnerica. Prepared By:
Youda Crain. .. When recorded mail @relogie”

155 .i¢"ouda Crain is a Core%g\c employee

156. CoreLogic reqn, due recording of roe nsslgnmenr.

157. No other enti((Yesides Corelogie requested the recording of the Assignment.

158. BNY CE C T O DER had no knowledge of the Assignment.

  

Caiifomia.

17
COMPLAINT

Case 4:18-cV-O4414 Document 1-1 Filed in TXSD on 11/20/18 Page 23 of 50

161. 'l'i:\e Assignment was not properly notarized according to Califomia lawa. For
example: Tbe jurat is not correct. 'I`he jurat is for an atiidavit, not an acknowledgment The jurat
does not name the corporationl 'I'he jurat does not identify the state of incorporation The jurat does
not include the “character of the officer”. 'l'he jurat does not state that the signer is personally
known to the notary, and there is no description of the identity card or otheWcument. The
Assignment is not acknowledged in a representative capacity. Tina Mazah;i@not witness the
si going. Tine Mamhri did not sign the jurat; someone else did, using that n@e.

162.No other document (power of attorney, etc.) related te:@s transaction was ever
recorded ' ©

163. None of the Defendants has ever owned, nor hat@nterest in.j nor been entitled to
enforce, any Pronn'ssory Note encumbering the Property. §

164. Plaintiff made some payments that mmain@accomm for.

l65. Tile Assignment shows on its face th ` RS acted on its own, not “as nominee” of
any parts §§

166.As of Nov 4, 2011, MERS Qi}l not own any Promissory Note encumbering the
Property. §§

167. Thas the Assigmnent § eed of Trust was false on its face, as it claims to assign an
beneficial interest under that §§n Deed of Trust together with the note(s) and obligations
therein described ...” a:n%o such Note went from MERS to The Bank of New York (in any
capacity). §§

168. For a@ e above reasons, the Assignment is void.

169. Th ssignment) bears the notation “MIN 1001504~0605900071-61”

l70.Tl1e Assigmnent’s MIN does not match the Deed of Trust’s MIN, which ls “ltlUl§U¢l-

5 Foreign laws, such as t;alltomla law, are tacts to be proved; thus, this issue cannot be dismissed on a motion

18
COMPLAlNT

 

Case 4:18-cV-04414 Document 1-1 Filed in TXSD on 11/20/18 Page 24 of 50

060590071.-6” (with only two consecutive zeroes rather than three). Thus the Assigrnnent is
defective and void.

171. The “MERS Milestones” (transfezs and registrations) under Ml'N 1001504-
0605900071-6 do not reflect the Assignrnent.
MM` APPUMTNMNT OF SUBSTMUF'E FI'RU.§-'JTEE Y

172.011 07/25/2018, an APPOINTMENT OF SUBSTITUTE TRUST@Appoinnnent")
was recorded as RP-2018-334398. ©W

173 rae Appoimm¢m names ran anna on draw Yoat§:MsLnoN, F/K/A ms
BANK OF NEW YORK AS TRUSTEE FOR B__EGISTE B§D ®;DBRS OF CWABS, ENC.
ASSET-BACKED CERTIFICATES, SERIES 2006-5 as “mo §ee, or as mortgage servicer for
the mortgagee". §
174. The entity named in the Appointment do§s@;§>exist.
175. The Appointment states:

The undersigned as mortgagee or asgi§l<:rtgage servicer for the mortgagee under
Texas Property Code Sec.51.0075, do ereby remove the original Trustee and all
successor substitute trustees and oints in their stead NATHAN SANCHEZ,
REX K.ESLER, OR 'I'HO ER as Substitute 'I`n),stee, who shall hereafter
exercise all powers and duti aside to the said original Trustee under the Said
Deed of Trust; and, forth oes hereby request, authorize, and instruct said
Substitnte Trustee to con and direct the execution of remedies set aside to the
beneficiary therein. / ©

 
   
   
  
 

176.Tl1e Appoinn({‘§\;git is purportedly signed by Maurreene D. Magdaleno as Default
Document, Sr. Analyg§@€arrington Mortgage Services LLC as servicer and attorney in fact for

'I`HE BANK OF YOR.K MELLON, F/K/A THE BANK OF NBW YORK AS TRUSTEE
FOR REGIS:§BQ HOLDBRS OF CWABS, INC. ASSET-BACKED CERTIFICATES,
SERIES 2006-5.

 

to dismiss, but must wait for summary judgment or trial.

COMPLAINT

Case 4:18-cV-O4414 Document 1-1 Filed in TXSD on 11/20/18 Page 25 of 50

177. The name in the Appointment ('I`HE BANK OF NEW YORK. MELLON, F/K/A THE

BANK OF NEW YORK. AS 'I`RUSTEE FOR _ ; HOLDBRS OF CWABS, INC.

 

ASSE'I`-BACKED CERTIFICATES, SER.IES 2006-5) does not match the name in the Deed of
Trust (THE BANK OF NEW YORK MBLLON FKA THE BANK OF NIE`.W YORK AS
TR.USTEE FOR THE §__]Erlr’§,:r __ OF THE CWABS, INC., PQ§,ET-BACKED

\

cER'rIFICATas, settles 2006-5). @

 

, X

178. 'I'he Appointrnent was notarized by Wheny Wulandari in O:aré¢z\ej@onnty, Caiifornia.

179. No Pcwer ofAttorney was attached to the Appointrnent. §

180. There is no attorney in fact agreement between Cm®on Mcrtgege Services LLC
and THE BANK. OF NEW YORK MELLON, F/K/A \BANK OF NEW YORK AS
TRUSTEE FOR REGISTERED HOLDERS OF @§VEABS, INC. ASSET-BACKED
CERTIF!CATES, SERIES 2006-5 recorded 1n Hams,@mty, Texas.

 

lBl. There is no unrecorded attorney i §§ agreement between Carrington Mortgage
Services LLC and THE BANK OF NEW YO¥ MELLON, FfK!A THE BA`NK OF NEW YORK

ss masters sort REGISTERED ©@LDERS oF CWABs, INC. AssET-BACKED
~ z~;
cERTIFICATas. seams 2006-5. §§

 

182.Carrin.gton Mortgage W'vices LLC is not attorney in fact of 'I`HE BANK OF NEW
YORK MELLON, F/K/A , `ANK OF NEW YORK AS TRUS'I`E.E FOR BLG_§ERLD
HOLDERS OF CWAB§,(‘W£ ASSET-BACKED CERTIFICATES, SER[ES 2006~5.

183. Maurre \ Magdaleno did not have authority to sign the Appointment.

184. Mau§ne lD. Magdaleno did not read the Appointment and did not know its
contents. §

185. Manrreene D. Magdaleno did not sign the Appointrnent; someone else signed it using

her name.

20
COMP'LAINT

 

Case 4:18-cV-04414 Document 1-1 Filed in TXSD on 11/20/18 Page 26 of 50

186. NA'I`HA`N SANCHEZ, REX K.ESLER, and THOMAS REDER do not have an arms-
iength relationship with 'I'he Bank of New York Melion or Carrington Mortgage Services LLC.

187 . The Appointrnent states: “RETURN TO: BARRETT DAFFIN FRAPPIER TURNER
& ENGEL, LLP, 4004 Belt Line Road, Suite 100, Addison, Texas 75001”

188. Barrett Daftin did not have authority to prepare or tile the Appointm<%t,adoes not have
an arms-length relationship with Defendants, and will benefit from the Appg' nt, therefore the
Appointment is fictitious trw
JFHIE N@TIICE @F SWBSNWT}E TMUSTEE SAEE §§

l89. On or about July 1, 2018, an otiicer, employee or®t?of Barrett Daftin Frappier
Turner & Engel, LLP, purporting to represent “CARRDIGTE@ORTGAGE SERVICES, LIL’

mailed to Plamtrft` an undated NOTICE OF SUBSTITIU`YRUSTEE SALE, sale date August 7,
2018 at 10: OOAM. o\@
190. That NOTICE OF SUBST!'I`UTE Tf&hf§`EE SALE stated:

THB BANK OF NEW YORK MEL »!1 `FKA THE BANK OF NEW YORK AS
TRUSTEE FOR \' __ _____l:ltt:'_ ': OF 'I`HE CWABS, INC., ASSE'I'-

    
 

:CARRINGTON MORTG ® SE`.RVICES, LLC as Mortgage Servicet', is
representing the Mortga hose address is:

cARRINGTON 1110@%1163 snavtcns, LLC
1600 scarano cms none sons 200-11
ANAHEM c

1>§\
©
l9i. .Tl©is no comma after the word “TRUSTEE”.

192. The entity “THE BANK O'i"` NEW YORK MELLO`N FKA THE BA.NK OF NEW
YORK AS TRUSTEE FOR M OF THE CWABS, INC., ASSET»
BACKED CERTI]FICATES, SERIES 2006-5” (with no comma) does not exist.

2 1
COMPLAiNT

 

Case 4:18-cV-O4414 Document 1-1 Filed in TXSD on 11/20/18 Page 27 of 50

193 The name in the Notiee of Substitute Trustee Sale, “'I`HE BANK OF NEW YORK
MELLON FKA THE BANK OF NEW YORK AS TRUSTEE FOR 1'-'~.__.__'__; _____ _. _ __
OF THE CWABS, INC., ASSET-BACKED CERTIFICATES, SERIES 2096 -5" does 1101'. match

 

the name on the Assignment, “THE BANK OF NEW YORK MELlON FKA THE BANK OF
NEW YORK. AS TRUSTEE FOR THE 141 __ll _I_C__‘\__l _' _11|_@1__\__1’;\ OF 'I‘l-l WABS, INC.,

ASSET-BACKED CERTIFICATES, SERIES 20116-5". \@J
194. The entity named' m the Notiee of Substitute Tmstee Sale' is §n§gt§fh)e same as the entity
named in the Assignment. §

195. 'I'he entity named in the Notice of Substitute Trustee Qdoes not exist.

196. Therefore, the Notice of Substitute Trustee Sal:§®meorreet, fails to put anyone on

notice ofa sale, and is invalid and void. @\
197. THE BANK OF NEW YORK MELLQ‘§ THE BANK OF NEW YORK, AS

TRUSTEB FOR REGISTERED HOLDERS .(:Q:\‘\' THE CWABS INC., ASSET-BACK.ED

CERTlFICATES, SERIES 2006=5 is not theO rrent mortgagee of any note or Dwd of Trust or

Contract Lien encumbering Plaintiff’s pro,Yy.

§
iQS.Adequate time was not Se§, between the Appointment of Substitute Trustee-and the

sale_date. §
199. Adequate notice©@>ot given of the Appointment of Substitute Trust
200. Adequate not%%was not given of the sale date.
THE STAI TEMENT§@M BAINB\' OF AMEMM
201. 011 S mber i, 2014, Bank of America Horne loans mailed to Plaintift` a monthly
. statement whi%i§lcluded the account number 116385085.
202. PIaintifi` made payments to Bank of America Home Loans.

22
COMPLAINT

 

Case 4:18-cV-O4414 Document 1-1 Filed in TXSD on 11/20/18 Page 28 of 50

203.'I'hat account number does not match the Loan Number 828136127 on the Deed of

Trust, or any other loan numbcr.

204. Because of the incorrect account ournb'er, Plaintifl’s payments were misapplied to the

wrong account
ZI‘HE L@AIN M@DFFECA 'H@N §§

205. On 9/l7/2015, a Loan Modificaticn Agreement was recorded §§ 50424703, loan
number 828136127. §§

g ©
206. That loan number does not match the Loan Nu:nber 8281 61§7 on the Deed of`Trust.
207. Because of the incorrect loan number, Plaintiff's ;é@%lents were misapplied to the
\

wrong account /:R\@

208. The loan Modification Agreement does not laintiffs signature

209. Thc Loan Modilication Agrccment name@reen Tree Servicing, LLC as “Lendcr.”

210.111¢ true name of owen me servi@ LC is Dmacn Fi:NANcrAL LLC F/K/A
GREEN TREE SERVICING, LLC. (hereatle@so called “Green Trec Scrvicing, LLC").

211. However, Green Tree ServchYLLC did not lend any money to Plaintif’f.

212. Green Tree Servicing, in`\a servic

213.Green Tree Servicing,h%€ is not a lender.

214. Green 'l`ree Serc' @§,LLC is not a Reguiated Lender.

215. Green Treeosf§cing, LLC has no license to lend money.

216. Green 'Ié (\ervicing, LLC's General Ledger accounting entries will show that Green
Tree Servicing, L§@lid not lend any money to Plaintii;f.

217. Tree Servicing, LLC did not lend any credit to Plaintiff.

218. Green Tree Servicing, LLC’s General ledger accounting entries will show that Green
Tree Servicing, LLC did not lend any credit to P.laintiff.

23
COMPLAINT

Case 4:18-cV-O4414 Document 1-1 Filed in TXSD on 11/20/18 Page 29 of 50

Sectiaun 2
219. The Loan Moditication states:

this Loan Modiiication Agreement (“Agreement”) will, as set forth in Section 3,
amend and supplement (l) the Mortgage on the Property, and (2) the Note secured
by the Morigagc.

l understand that after l sign and return two copies of this Agreement to the Lender,
the Lender will send me a signed copy of this Agreement. This AgreemenQa/ill not
take effect unless the preconditions set forth in Section 2 have been sat@d.

2. Acknowledgements and Prcconditions to Modification, IMmtand and
acknowledge that: §§

ark

C. l understand that the Loan Documents will not be modil'i \iiless and until (l] I
receive ii'orn the Lender a copy of this Agreement signed e Lender, and (ii) the
Modiiication Bffective Date (as deiined in Section 'e\ as occurred l tilrther
understand and agree that the lender will not be ob sp
modification of the Loan Documents if 1 fail to rn»-' \~

under this A.greernent. © '

    
  
 

J. That, I will cooperate fully with Lender ir§l%€aining any title endorsement(s), or
similar title insurance product(s), andl(o!§s bordination agreement(s) that are
necessary or required by the Lender’s`\pjiocedures to ensure that the modified
mortgage loan is in first lien position or is fully enforceable upon modification
and that ii`, under any circumstan d not withstanding anything else to the

contrary in this Agreement, theo r does not receive such title endorsement(s),
title insurance product(s) and/clc rdination agreement(s), then the terms of this
Agreement will not becoin 7 ctive on the Modiiication Eft`ective Date and the

Agreement will be null and§ .

220. Plaintii‘f never re @§)d any signed copy of the Loan Modiiication Agreement.

221. Therefore, th an Modification Agreement never took effect

222. The fen@;roccdures may be found in documents in the possession of Dei`endant
DITECH FINAN%§ LLC F/K/A GREEN TRE.E SBRVICH\TG, LLC.

223. Tlie§.ender’s procedures required title insurance

224. No title endorsement was ever issued.

225. No title insurance was ever issued.

24
COMPLAINT

Case 4:18-cV-04414 Document 1-1 Filed in TXSD on 11/20/18 Page 30 of 50

226. ’l`herei`orc, the Loan Moditication Agreement was and is “null and void.”
Sectit
227. The Loao Modification Agreemcnt states in section 3:

B. The modilied principal balance of my Note will include all amounts and
arrearages that will be past due as of the Modification Effective Date (including
unpaid and deferred interest, fees, escrow advances and other costs, hato uding
unpaid late charges, collectively, “Unpaid Amounts”) less any amcun » `ai to the
Lender but not previously credited to my Loan. The new principal ce of my
Note will be $289,350.48 (the “Ncw Principal Balance”). I u d that by
agreeing to add the Unpaid Amounts to the outstanding principal @ance, the added
Unp'aid Arnounts accrue interest based on the interest rateg` \cf`fect under this
Agreement. I also understand that this means interest will no§ cruc on the unpaid

lnterest that is added to the outstanding principal balance h would not happen
without this Agreernent. §§

u. s144,bl$.24 of the New Principal Balance s deferred (the "‘Deferred
Principal Balance") and l will not pay interest e monthly payments on this
amount The New Principai Balance less the c ed Principal Balance shall be

referred to as the “Interest Bearing Pri "e ` Balance" and this amount is
$144,675.24. Interest at the rate of 2.000 ` will begin to accrue on the Interest
Bearing Principal Balance as of 08/01/2({1§ and the first new monthly payment on
the Interest Beariag Principal Balan t"\ ill be due on 09/01/2015. My payment
schedule for the modified Loan is asO ws:

228. This agreement is uncoq§§§ilable because it is not understandable by the “least
sophisticated consumer." ©\)

229. The Loan Modit`ic© Awas signed by “JeH` D. Koenig, Director of Det`ault Services,
License Number: 973833”\©

230. Jet`t`rey De@%enig has Arkansas NMLS License Number 973833.

231. Jel’l' D. nig has no Texas license.
TME STAI ll'E/@S FR@M CAM:YNGZ?'UN

232. On 6/]8/2018, Carrington mailed a Statement to Plaintiff, attempting to collect an
alleged debt in the amount of $30,625.05.

233. The Statement referred to a loan number 7000151621.

25
COMPLAINT

Case 4:18-cV-O4414 Document 1-1 Filed in TXSD on 11/20/18 Page 31 of 50

234. That loan number does not match the Loan Number 828136127 on the Deed of Trust.

235 .Because of the incorrect loan number, l’laintiff’s payments were misapplied to the
wrong account.

236. Carrington is a “debt collector” subject to the FDCPA.

237. On 6/26/2018, Plaintifl" mailed a letter to Carrington, disputing the alMed debt.

238. Carrington has not responded. ®

©

239. Ou each successive montb, Carrington mailed another©§t,atement to Plaintiti`,
attempting to collect the alleged debt. §§
¢@

©

\
TH!E BANB{ @F' NEW Y@MMEM.ON I{S NOT&" H@MEM;§@UE COURSE OF il"HE N@TIE
%
240. There is no signature endorsing the Note fr original lender.
241. The Note when issued or negotiated to@$lY CERTEIQAT§HQLDERS bore such

apparent evidence of forgery or alteration or wp$@l\erwise so irregular or incomplete as to call

 

gm \J
into question its authenticity ®,
242. The Note when issued or n§§diiated to BNY REGISTERED HOLDERS bore such

\
apparent evidence ot` forgery or alt®?§i\m or was otherwise so irregular or incomplete as to call

 
   

into question its aumenucny. §
Q ...... i :" S did not take the Note for value.

244. BNY Ql \RED HOLDERS did not take the Note for value.

245. BNY R IC TEHOLDERS did not take the Note in good faith.

246. BN§@_Q\ ISTERED HOLDERS did not take the Note in good faith.

247. @®' MI_QEIE did not take the Note without notice that the

instrument is overdue or has been dishonored or that there is an uncured default with respect to

payment of another instrument issued as part of the same series.

26
COMPLAINT

Case 4:18-cV-04414 Document 1-1 Filed in TXSD on 11/20/18 Page 32 of 50

248. BNY B,EG!§T§REQ HOLDERS did not take the Note without notice that the
instrument is overdue or has been dishonored or that there is an uncured default with respect to
payment of another instrument issued as part of the same series.

249. BNY QEBTIHCALEHQLDERS did not take the Note without notice that the

 

instrument contains an unauthorized signature or has been altered. Y
K
250. BNY REGISTERED HOLDERS did not take the Note wi@§@l notice that the
§
instrument contains an unauthorized signature or has been altered. ing

<‘

251. BNY CERTIFICATEHOLDERS did not take the Note‘$p§ut notice of any claim to

 

am msu-mem described in Ucc section 3-305. ©
252. BNY REGISTERED HOLDERS did not take thf(e§@§te without notice of any claim to
the instrument described in UCC Section 3-306. ®

253. BNYC CERTIFICAIF;¢HOLDERS did not§tjke the Note without notice that any party
has a defense or claim' in recoupment described i©“@§§ Secticn 3-3 OS(a).

254. BNY newman envisaged not ake se uaw without notice that any party
has a defense or claim in recoupment des¢@@ed m UCC Section 3-305(a)
VAMDHTY UF FM WUE,IENT!L YB£\ AJI`EID D@CUMENFS

255. Defendants produce$:titious documentsl See Transcrz'p! of the Meeting of the Task
Force on Judiciai' Foreclosgi@§ules November 7, 2007 (note pages 27, 28 and 33)° , which
addresses the same ii'aud%zznt practices (Exhibit B).

256.01'1 pag §ines 6-22, Mr. Mike Barrett of Barrett Datfin Frappier Turner & Engel
stated: “'l`here real@sn’ t such a document” during the discussion about verification of application

documents §

257. On page 27, Lines 10-20, Mr. Barrett condoned to state:

27
COMPLAINT

Case 4:18-cV-O4414 Document 1-1 Filed in TXSD on 11/20/18 Page 33 of 50

because the servicer usually acquired their position in the tile through the purchase
of MSRs. There is an organized market in MSRs that really makes up maybe as
much as 40 to 50 percent of any mortgage company’s assets, and they acquired this
-- their status of being a servicer through the purchase of an MSR most of the time,
or they did it themselves, they created their own loan. So finding a document that
says, “i am the owner and holden and l hereby grant to the servicer the right to
foreclose in my name” is an impossibility in 90 percent of the cases.”

258. On Page 28, lines 8»20, Honorable lodge Bruce Priddy stated: §§

@
And what the -- happens is they just execute a document like §Barrett say
doesn’t exist. They just create one for the most part sometimes,e@ the servicer
signs it themselves saying that it’s been transferred to whatever C>r@;ity they name as

applicant r§j
o@
259. On pages Page 25, lines 16-25, page 26, lines l-l§\,®r. Tommy Bastian of Barrett

Daffin Farppier Turner & Engle, ]LLP, explained MERS: §§
"X
MERS is going to be the mortgagee of recor@bout 60 percent of all loans
MERS is going to be the mortgagee of record t all MERS is is a registration
system. That’s all it is. It really is a piggyba @n what happened in the securities
market back in the early Seventies when ` Street was exploding, and back in
those days whenever you bought and so@ocks or bonds you had to have a paper
certificate Well, the back rooms coal ’t keep up with it, and Wall Street almost
cratered, and they came up with a boo ntry system that everybody is familiar with
today where loans are bought and , and that’s basically what MERS is. it’s just
a listing of who has all the be '°` al ownership interest in a mortgage, and that’s
going to be the investor, it'@n to be the mortgage servicer, it’s going to be the
subservicers. it gives you f r tive, six pieces of corroborating information about
the borrower and that pa ar loan. Imean, it has the detail on their status sheet
that says, “This is wh aj e loan was made, here is the borrower, and here’s the
amount of the loan.” ean, all that information is right there so that if the loan is
registered on ME rt’s real easy to determine all the different parties in the
hansaction, and‘ s the way the world's going, so maybe that’s kind of the place

  
 

we need to heir
© lFlllRS'lI` CAUS]E CDIF AC'ii`ll®N
§§ (Quiet Title - Texas Property Code Section 5)
§ (Agoioomnr)oroodooa)‘°

 

° The transcript was once found on the Supreme Court of Texas website
(http:f/www.suprerne.courts.state.ot.ushti'tf/pdf/l lO'iD'itranscript.pdi) however it is no longer there
m A “suit to quiet title-also known as a suit to remove cloud from title_relies on the invalidity of the
defendant’s claim to the property." g_g;gg;]_\r,_ML_HgMLMdo 352 S.W.Sd 32, 42 (Tex. App.--l»louston [lst
28

COMPLAINT

 

 

 

 

 

 

Case 4:18-cV-O4414 Document 1-1 Filed in TXSD on 11/20/18 Page 34 of 50

260. The paragraphs under “Parties” and “Factual Allegations" are incorporated here.

261. The real property described above is not in the actual possession of any person other
than plaintiff

262.Plaintiff has an ownership interest in the real property described above under

“PLAIN'I`IFF”. See above under “THB DEED TO PLAINTIFF." ,r,\&/
@_
263. Defendants are asserting a claim that affects Piaintii`f’s titl@ the real property
H»
described above. <»@9
§§
§§

264. Dei'endants’ claim is invalid, unenforceable and wi©@\nerit. Defendants have no
estate, title, claim, lien, or interest in the real property or any p n thereof.
265. Platntiff has no plain, speedy, or adequate reme®*j»at law.

266. Plaintiff requests a quieting of title in Pl § s name.

SIEC®NIID CAUJSIE Q§KC'II`EI®N

(neques: for memory sen s u.s.c. §§ 2201-2202)
(Against Alléefendants)

267. The paragraphs under “Pa;zt€i@@ind “Factuai Allegations” are incorporated here.
268. There is a “justiciablc c@j§versy.”
§ (Coulmttll
269. MERS lacke %ority to sign the Assignrnent (in its own capacity, not “as

nominee”) because Mlioi§%n its own capacity, never held the Note nor owned the loan nor was
' \

beneficiary of the D@

§§

 

Dist.] 20% i, no pet.). “A cloud on title exists when an outstanding claim or encumbrance is shown, which on its face, if
valid, would affect or impair the title of the owner of the property.” ld. To establish that he “l\as a right of ownership
and that the adverse claim is a cloud on the title that equity will remove," a plaintiff must show “(l) an interest in a
specific property, (2} title to the property is affected by a claim by the defendant, and {3) the claim, although facially
valid, is invalid or unenforceablc.“ Mn, 390 S.W.3d 47, 61 (Tex. App.--E.l Paso 2012, pet. denied).

29

COMPLAINT

 

 

Case 4:18-cV-O4414 Document 1-1 Filed in TXSD on 11/20/18 Page 35 of 50

270. Plaintii'f is damaged as a result of MERS’ signing the Assigoment.
271. Plaintit`f requests that the Assigrnnent be caneelied, set aside, vacated and declared
void.
Coununicllll
272.BNY QEBTIEICATEHQLDERS does not have ownership or p%ssion of any
promissory note encumbering the l’roperty, neither by itself nor through\@ agent, officer,

employee or principal. §§
273.BNY CERTIFICATEHQLDERS is not the creditor ofs\: loan encumbering the
Property. ©\

274.BW BEQLSTERBD HOLDERS does not hav@nership or possession of any
promissory note encumbering the Property, neither H§f nor through any agent, officer,
employee or principal 0 @C))

275.BNY REGISTEREQ HOLDERS i Qi@?\lhc creditor of any loan encumbering the
Property. §§

276.Plaintili` request a declaration @s@t>no Det`endant is the owner or holder of any Note
encumbering the Property; that no D €` ant has any secured interest in Plaintiff's property; and
that Plaintiff has no legal relatioer with any Det`endant; and that Plaintit’f is the owner of the
Property, and that the Note §§ securitized, and that the debt is unsecured

277. in the alternath and without waiving the foregoing, Plaintiff request a declaration
that BNY E.RTIFIa o /I)-l S and BNY B§GISTERED HOLDERS arc not protected by

the Holder in Due ®n~se Doctrine, t`or the following two reasons:

§

 

In ]"_gylp_r__y,_j}_@_nngn, 621 S.W.Zd 592 (Tex. l98\], the Texas Supreme Coutt explained, “’I`exas follows the
lien theory of mortgages Under this theory the mortgagee is not the owner of the property and is not entitled to its
possession, rentals or prolits.“

30

COMPLAINT

 

Case 4:18-cV-O4414 Document 1-1 Filed in TXSD on 11/20/18 Page 36 of 50

278. 'Il`lloe thank off New Yorh Mellllon had notices Wheu mortgage backed securities were
at their peak of popularity, a group of investors realized that many consumers were being approved
for loans they did not have a dream of affording These investors noticed that underwriting
standards were ignored in order to package up and sell mortgage backed securities to unsuspecting
investors Borrowers were misled and lied to in order to lure them into these |Y,s Because of
these realizations, a group of investors, including The Bank of Ncw York)t@\bn, began to bet
against the mortgage backed securities market by the use of credit default/grass - a kind of stock

¢

insurance that was issued even to non»stockholders. §

279. The Bank of New York Meilon’s use of these credit®.\lt swaps, along with ample
other press related evidence, proves that The Bank of Neu§®)rk Metlon knew of the issues
inherent in its acquisition of mortgages, including Plainti Q§)rtgage.

280. Theret`ore, The Bank of New York Me@§ad notice of the issues present in the
mortgages it acquired, including Plaintift‘s mortgg@nd is, therefore, not a holder in due course.

281. Specitically, The Bank of New §§ Mellon had notice of all defenses to any, each
and every Note encumbering the Property @luding but not limited to: Fraud in the execution (this
occurs when a person is deceived in z§`§nng a negotiable instrument believing that he is signing
something other than a negotiable §trurnent); Material alteration; Breach of contract or breach of
warranty; Lack or failure of , @§eration; Fraud in the inducement

282. llmmproperr ltl%°§t>rsernent: if the Coutt disagrees with Plaintiff and believes The Bank
of New York Melloq§@uld continue to enjoy holder in due course status despite the notice of
potential elairns, ntit`f additionally request that the Court require The Bank of New York
Mellon to pro%§tat the transfer and endorsement of the notes were proper before allowing them

to enforce rights as the new holder of the notes.

3 1
COMPLAINT

 

Case 4:18-cV-04414 Document 1-1 Filed in TXSD on 11/20/18 Page 37 of 50

283. lt hardly seems just to allow 'l'he Bank of New York Mellon to take the benefits of
both a negotiable and non-negotiable instrument To allow The Bank of New York Mellon to
circumvent the requirements of transfer and endorsement of negotiable instruments and enjoy
holder in due course status would frustrate the laws.

284.'ll'1e legislature has made a distinction in the treatment oi` neg$ble and non-
negotiable instruments purposefully. In order to protect makers of promi?@ notes from dual
claims for payment, specific requirements are present for the transfe&, and endorsement of
negotiable instruments that are not requirements of non-negotiable ins o ents.

285. To properly transfer a negotiable instruman the pl@al Note must be transferred
from the seller to the buyer (see supra). Furthermore, the Nol.§@§\'nxst be indorsed to the transferee
This endorsement must be made on the Note if there is §ORS 73.0204(1) provides, “for the
purpose of determining whether a signature is mad§;§)n an instrument, a paper affixed to the
instrument is a part of the instrument.” Furtherm Sie Court in Pribus v. Bg§h, 118 Cal. App. 3d
1003 decided that an allonge is not an effeé<l§ge indorsement when there is ample room for an
indorsement on the note itself. PlaintiH;l© s that any Note encumbering the Property neither has
been properly endorsed nor transfe §

286. Holder in Due Cou§§protection requires a negotiable instrument transfer of the
actual note, and proper endo?@git of the note.

287. The Bank of&§§>qw York Mellon is not an ordinary state-chartered private corporation,
but a National Assogi '%, and therefore acts as an arm or agent of the Uniterl States government
Theret`ore, the D 1 cess required by the Constitution mandates a hearing before The Bank of
New York Me(ll§ may take Plaintit’t"s property by non-judicial foreclosure sale.

288. As a result, Plaintiii` was damaged in an amount to be determined at trial.

Connt llllll

32
COMPLA}NT

 

 

 

 

 

Case 4:18-cV-O4414 Document 1-1 Filed in TXSD on 11/20/18 Page 38 of 50

289, Plaintiff has the right to prepay, subject to identification of the creditor
290. As a result, Plaintift` was damaged in an amount to be determined at trial.
291. .ludicial declarations are necessary and appropriate at this time and so that the Plaintilf

may ascertain their rights and duties and avoid any illegal collection activity which might occur.

'[['lilllllitlll) CAIUSIE OIF AC'§I']I®N ` %
(Canceliation of Insm\ment) (;X
(Againscmlo¢fenaams) ©\@

292. The paragraphs under “Parties” and “Factual Allegations” acre@ieorporated here.
t\

, @YECWABS, mc., Asssr_
\
BACKBD CERTIF!CATES, SERIES 2005-5 eXiStS. ©
‘ ii THE CWABS, INC., ASSET-
means csnrn=rcarss, ssrnss 2006-s erisa ©@'
r,l___<t?,lls‘»'ll‘tElRt w t,l<_¢_»_t_;_,_l;?;g\;__l'<,, OF THE CWABS, tNC., ASSET-

293. No trust named THE rim _ ,

 

294.No trust named ¢___iE’li`lt_Lf_ l

 

    
      
   

 
 
 

 

295.No trust named _i__n,,, ,

santana csnrn=rcarss, stearns 2006-s ex§
1,
296. No trust named run cwass, @e., Asssr-sacaso csn'rchrEs, scales

 

2006-5 exists. . ©@

297. No trust named CWAB§§XC., ASSET-BACKED CBR'I`IFICATBS, SERIES 2006-5
exists. §
293. No trust named§§§$, lNC. exists.
299.'1'hc Deed p@ust conveyed title to a real trustee (L. B. HODGES) on behalf of a
false beneficiary ( .

300. No @dvit to correct the Deed of Trust was ever ott`ered.

301. The Assigrunent conveyed title to a real trustee ('I`he Bank of New York Mellon) on
behalf of a false beneficiary ('I`PU §§ERTEF!CALEHOLQEM OF THE CWABS, INC., ASSE'I`-
BACKED C_BRTIFICATES, SER!ES 2006-5).

33
COMPLAINT

Case 4:18-cV-04414 Document 1-1 Filed in TXSD on 11/20/18 Page 39 of 50

302. As a result, I’laintiff was damaged in an amount to be determined at trial.

303, Plaintif_f requests cancellation of the Deed of Trust (Y586796), the Assignment of
Deed cf Trust (20110473774), the Loan Mcdiiication Agreement (20150424703), and the
Appointment of Substitute Trustee (RP-2018-334398) and the NOTICE OF SUBSTI'I`UTE

TRUSTEE SALB (unknown recording number, if any). Y
noonan cause or norton \@
(Request for Equitable Accounting) @
(Against All Defendants) t”\,

304. The paragraphs under “Parties" and “Factual Allegations%§§'incorporated here.
305. Piaintiif does not owe the amount that Dafendants ha v emanded.

306. As a result, Plaintiff was damaged in an amount t&@\é’ determined at trial.

307. Plaintiff requests an equitable accounting ®

lFllll`\"Il`ll-li CA{U§}E 632 C'li`li<l])N
(Fair Debt Collection Practices n 5 U.S.C. § l692-16920)
(Against Dei'endantsL ngton, DITECH)

308. It has been said that “the activity@oreclosing on property pursuant to a deed of trust is
not the collection of a debt within the §§ng of the FDCPA.” See, ligg§_L_@yy_en_Emccal.Bm$
rsa, 195 F.supp.zd 1183(2002). ©\\

309. However, Eu]se rel' n Heinerp@ v. lim walgr gomg§, Ine.,47 F.Supp.Zd 716
(o.w.va.tsss), arrd, 173 @50 (¢ah Cir. isss), in which the key passage is: ~

Although not ®ly raised in this particular count, Plaintiff may be attempting to
raise a claim the Fair Debt Collection Practices Act (FDCPA), 15 U.S.C. §§
1601-1693r. §wever, the statute of limitations relating to violations of the FDCPA
is one yea© 5 U.S.C. § 1692lr(d). As can be seen from the recitation ot` the
undispu acts, the only activity which occurred after April 17, 1997, was the
correct ublication of the notice of sale and the final trustee’s sale. Since the
trustees were not collecting on the debt at that time but merely foreclosing on the
property pursuant to the deed of trust, these activities do not fall within the terms of
the FDCPA. See, 15 U.S.C. § l692a(6).

 

 

 

 

 

34
COMPLAINT

 

 

 

 

 

 

 

 

 

 

 

Case 4:18-cV-O4414 Document 1-1 Filed in TXSD on 11/20/18 Page 40 of 50

310. lt is apparent that the issue was not expressly raised by the LI_¢a_i_nMplaintiff and
was not argued or litigated by the partics. Thus, it was not exposed to the crucible of opposing
views and thorough airing of the issues by litigants with something at stake. 'I'heret`ore, it should
not be used as precedent

311. The paragraphs under “Parties” and “Factual Allegstions” are incorp re ted here.

312. Neither Carrington nor DITECH is a “mortgage company”. l_ \@>

313 .Det`endant Carrington is a “debt collector” as defined by 15st .C. § 1692a (6) and
devote a substantial portion of' its business to the collection of consum®ebts, such as the alleged
debt at issue in this litigation. ©

314. Defendant DITBCH is a “debt collector” as de§@ by 15 U .S. C. § l692a (6) and
devote a substantial portion of its business to the eoliec%@\f consumer debts, such as the alleged
debt at issue in this litigationl §@J

315. The debt alleged by Det`endants,at ci§§ue in this litigation, is covered as a debt as
defined 15 U.S.C.1692a {5), since it was inc© ‘\.C;@ufor the personal, family or household purposes

of the Piaintiff.

@©@
§§ Coont II

316. Det`endant Carringto failed to send to Plaintifi`, within live days nder the initial
communication a written no 'e§§ntaining the mforrnation listed in 15 U.S.C. § 1692g(a).
317. As a result, Pol§t§?ff was damaged' 111 an amount to be determined at tr'
§§© Conntt 1111
al tt. Uete §@n DITECH failed to send to Plaintift`, within live days after the initial
communicatio‘n§written notice containing the information listed in 15 U.S.C. § 1692g(a).
319. As a result, Plaintiii` was damaged in an amount to be determined at trial.
Counnt III[ll

35
COMPLAINT

 

 

 

 

 

Case 4:18-cV-O4414 Document 1-1 Filed in TXSD on 11/20/18 Page 41 of 50

320. Plaintifi' timely disputed all notices and claims of debt and demanded verification and
validation.
321. Defendant Carrington continued debt collection attempts without verifying or
validating the alleged debt, in violation of 15 U. S ..C § 1692g(b).
322. As a result, Planmii" was damaged' m an amount to be determined at t%$
Conimt IIV \<7®

©

323. Plaintiff timely disputed all notices and claims of debt and demanded verification and

validation §§
324.Defer1dant Dl'I`ECEi motioned debt collection attemp®thout verifying or validating
the alleged debt, in violation of 15 U. S. C. § 1692g(b). §§

325 As a result, Plaintiff was damaged' 111 an amc§t`@§be determined at tri

§llX'll`ll-ll CAIUSIE Q]F ll®N
(RIES]PA - 112 RJ.S. C ill et scq.}
(Against Deil'cm)dante, ngton, iD>ll'll`IECil-ll)

@\nmt I[

326. 011 November 3,2017,1’1@3` mailed to DITECH a Qualificd Written Reqnest
(QWR) under RESPA, requesting i§ation about the servicing of the loan and asserting that
DITECH had made an error abou =@1§ amount due.

C>
321.1)rrecn raaedeond.
328. As a result PL}Y:tiff was damaged' 111 an amount to be determined at trial
q§,® Conzmt iIll

329.01'1 @2018, Carrington mailed a Statement to Plaintifi`, attempting to collect an

alleged debt' inW§ amount of $30,625.05.

36
COMPLAINT

 

 

 

Case 4:18-cV-O4414 Document 1-1 Filed in TXSD on 11/20/18 Page 42 of 50

330. On June 29, 2018, Plaintiff mailed to Carrington a Qualiiied Written Request (QWR)
under RESPA, requesting information about the servicing of the loan and asserting that Carrington
had made an error about the amount due.

331. Carrington failed to respond

332. As a result, Piaintiff was damaged in an amount to he determined at §§L

\
savnn'rn camera on norton . \@
(Unconscionabie Inducernent - Clark v. Daimlercmsler Co;p., 268 Mich'\,§§&yp. 138, 143, 706
N.W.Zd 471, 474 (2005); ln re Halliburton Co,, 80 S.W.Bd 566, @L(Tex. 2002))
(Against Defendant DI'I‘ECH) 3®
‘“\,
333. The paragraphs under “Parties” and “Factuai Allegatio s§dre incorporated here.

334. Defcndant DIT!BCH FB\IANCIAL LLC F/K/A. N TREB SERVICING, LLC

R
§\
\,
®'

335. The Loan Modit'ication agreement is uncoi®)nable because it is not understandable

procured an inflated appraisai.
by the “least sophisticated consumer.” §

336.As a result, Plaintiff was damaged in©amount to be determined at trial.

\
antenna @sa on norton
(Dual Trac - 12 U.S.C. § 2605(f))
(Against ts Carrington, DI'I`ECH)
te

337 . The paragraphs under “@ies” and “Factual Allegations" are incorporated here.

338.Defendant Can'ingt‘\ ortgage Services, LLC, while servicing a federally related
mortgage loan, failed to §§i@y Piaintiff in writing ot` an assignment, sale, or transfer of the
servicing of the loan, ai&d§i”\d not provide such notice at settlement

339;0efend@&%l’i`ECl-i FINANCIAL LLC FfK/A GREEN TREE SERVICING, LLC,
while servicil@’§l`ederally related mortgage loan, failed to notify Plaintift` in writing of an
assignment, sale, or transfer of the servicing of the loan, and did not provide such notice at

settiement.

COMPLAINT

 

Case 4:18-cV-04414 Document 1-1 Filed in TXSD on 11/20/18 Page 43 of 50

. 340. The loan Modification agreement is unconscionable because it is not understandable
by the “least sophisticated consumer.” v
341. As a result, Plaintiffwas damaged in an amount to be determined at trial.
IPIRAYIEIR ill'®lR RIELIIIE]F
342. Piaintiff prays this honorable Court take jurisdiction of this case. Y
343. Plaintiff prays for Decrees and .ludgments as follows: _/ @
344. l':`.njoin, immediately, all Defcndants, their agents, oi`iicers, emp7 oyeas and principals,
during the pendency of this aetion, and pennanently thereaiter, fro§g%recording any deeds or
mortgages regarding the Property; from selling, assigning or tran®lng mortgages, trust deeds or
obligations relating to the Property; from instituting prosec@, or maintaining non-judicial or
judicial foreclosure proceedings against the Property; Qituting, prosecuting or maintaining
ejectment or F.E.D. proceedings against Plaintiff; g@on§§n@t:therwise taking any steps to deprive
Plaintiff of ownership and/or enjoyment of the i’r(olé§r,
345.Award Plaintiff his costs and disb¥;§ents incurred herein.
346. 011 Plaintifl"s First Claim (?@@Title):
(a} Require defends §§ all persons claiming under defendant to set forth the
nature 01 weir claims, if an§to the real property described in paragraph l herein;
"" Determin%, @©adverse claims, if any, of defendant and all persons claiming
under oeteodant(s \j
’ ` Izeq:§§ Plaintii’f to be the owner in fee simple of the real property described
above and @1 ed to possession thereof, free of any estate, title, claim, lien, or interest in
the mendes or any portion thereof, as of the date cf filing oi" this Compiaint.

"` Enjoin defendant and those claiming under defendant dam asserting any estate,

title, claim, lien, or interest in the premises or any portion thereof;

38
COMPLAINT

 

 

 

 

Case 4:18-cV-O4414 Document 1-1 Filed in TXSD on 11/20/18 Page 44 of 50

(i) and a quieting of title in favor of Plaintiff.
347. On Plaintist Second Claim (Deelaratory Judgment): Plaintiii` requests a declaratory
judgment that no Defendant is the owner or holder of any Note encumbering the Property; that no
Defendant has any secured interest in Plaintil`r" s property; and that PlaintiE has no legal
relationship with any Defendant; and that Plaintift` is the owner of the Property, a%§hat the Note
was not securitized, and that the debt is unsecured; that the Assignment <@$id; that BNY
CERTIFICATBHOLDERS and BNY REGISTERED HOLDERS are not p§ ted by the Hoider
in Due Conrse Doctrine; and that Plaintiff has the right to prepay, suh@c@o identi§cation of the
creditor. Q\
348. On Plaintiii"s Third Claim (Cancellation of Instr;u@l£): Cancel, vacate and set aside
the Deed of Trust (Y586796), the Assignment of Dee?§\;? Trust (20110473774), the Loan
Moditication Agreement (20150424703), and the App§i§rnent of Substitute Trustee (RP-ZOlS~
334398) and the NOTICE OF SUBSTI‘I'UTE 'I`R o f E SALE {unknown recording number, if
any)- §F©
349. On Plaintiff"s Fourth Claim (Eq®§ble Accounting): Order Defendants to provide an
equitable accounting z$g\\©
350. On Plaintii’i‘s Sixth Cl@%DCPA): such relief as the Court deems just and proper.
351. On Plaintiff’s Sev®€laim (Uneonscionable Inducement): such relief as the Court
deems just and proper. ©©
352. On Plaintif@,ighth Claim (Dual Tracking): such relief as the Court deems just and

proper. §§
©
§§

Executed on: October 15, 2018 /
Antwan Henry, Plaintift`

3 9
COMPLAINT

Case 4:18-cV-04414 Document 1-1 Filed in TXSD on 11/20/18 Page 45 of 50

 

 

 

 

 

 

 

 

 

 

 

Case 4:18-cV-04414 Document 1-1 Filed in TXSD on 11/20/18 Page 46 of 50

Texas Nnerieen Titie Company
'iilie information Center

2000 Ber|r\g Drive, Suite 1000
rl` .' i'\.\'\ 111 a 't.-\:\: " ,-' ( 1» .‘-»:i' H°quOII-TGXBB 77057
'\ `5 ' “ l…' *…“ \ Ph: 113~244-2351, Fa)c 113-24+2512

 

 

N©THH{N]@ FURTHE"R ©ERT|]FU©ATE

(Delivered subject to the towns in the Notice below)

e/»%p

BIF Nomher: 27®10‘iB-'i|30‘i|2

oare: negroes 2, acts ‘ ®
L;n

Pursuant to your request we have researched the records cf the county¢fz F§§-c’and district clerk of

l-larris County, Texas, for the real property described above, after .iu|y §§ 5 op to July 29, 2018

8:00 e.m., end find only following described documents filed for recer§@

©

 

co

O\

Antwen l-ienry, a single person (by that certain Warranty D led for record under Herris County
Clerk*a Fiie Nc. YBBB'IQS). (Scull'oject to: The tenns, co and stipulation set out on that certain

Generel Wan'anty Deed Subject to Condition Precedent, eetiorth and deiined by instrument filed
for record under Ham`s County Clerk's l'-'ile No. 200®0 , ).

 

 

The Bi\nk of New York Meilon FKA The Bar@f new York, as Trustee for the Cerliiicateholders of
the CWABS, lnc., Aseet-Backed Ceriiti , Series 2000-5 (by that certain Deed of “i'rust filed for
record under Hanis County Glerk'e @@ o. YSBB'IQB and assignment liled for record under
H.c.c.r=.ai. 20110473774). §§

Lot One (1), in B!ock ngng of Canyon Gato at Northpointe, Seetion Two (2), a Subdivision in
l-ierlis County, Texas ng to the map or plat ihereot, recorded in Fl|m Code No. 404083, of
the Map Rec:ords otcH County, Texas.

ed

 

   

 

Nouce - Yea®s
Nolice ~ YSBB?QQ

Release - 20120504433
l\liodliiceiion - 20150424703
Appoiutiuent - RP-2010334393

We have searched the name of Antwan Henryl for outstanding federal and!or state tax liens andfor
abstracts of judgments and/or bankruptcies end found the following:
Banicuptcy- 201530225, 01!061?.015. Chepter 13, SSN: XXX- -X520

Nothing Further Certiiicate File No. 27910‘18-13612 Page 1 of 2

M?"_*W_Ml

ZEB’£.=`

Case 4:18-cV-04414 Document 1-1 Filed in TXSD on 11/20/18 Page 47 of 50

 

f limitierle HEDWMWEND®R’SM
z , owniasoaonoruarsvsuoou's

Notilee oil motioastleiltiy tea Illl caselaw narrow allow
consenteme UUMH;W anMn-wmayaioa 6 ran

 

  

decisioer Nr.nnhscr or liens Drtrer’slillecuiae mama ref ' ' ' mm
'I`HB STATB OF THXAS
KNGW ALL MBN '.BY m PREBEBNTS:
COEJ'RTL’ ’D..'W lBlAlRiEilS )

'I'lM'i.‘ JROYCJE MLO'MEL HIWBES, ll..li°., kershaw called 'GRANTOE”{whetheuoneormom) formdln
enumeration ofthaa\nriot’;i'BNan)NOildt}DOLLARS($lO. 00) cashmdotha:goottmivalualilecom§daaticnto
GRANTOR in hUNBLM ANTWANMENRY,AB]NGHJE}PMBON, whose MWMNRM$CMU
iiith DB»WEO WMMM called"GRANli'BB'° (whadsareaaecmora),orerecal and
alarm narrow realism mudgéd. an forms memoemaemsraaruom§so atty
illll.’ll'WCiiRK lFlJNlDllNE', lli.l? ,cell.edharel.uaf|m called-FIRSTFMBBNBFICIARY. stolest aldrde
GRANIE, the msi cfwhlohnm.beinginmemomncf$to?,m¥.lio,lahmoyaaknowledgedend
ecafestcti; curiae ofsuoh aneemelu,GRANTEBhas humdeRANTEB'Scoceddevenoateherevolhfnr
such mount able re the order of FIRS'I'~I,IBN BBNEFICIARY, riside eyeli.e rosidedtherelsl;andihc
Hnmof noleisumnedb°§avmdcr’aheoreservedhereinandisaddldrmo§{aeened adeadofnuatofevea

vot'asaidncoe,eua_cr.netlbékmm .lB.]ElOMlI'B TRUS’I'BB,reIc:ieoceto deadoi'i:rust`.ls
made for all purpoaia; considerationofdmpaymmubyFIRSI'-IEBNBEBHBITCIARYMMM -
safdéaedeitrr_it,€ik!ti'e"l‘()lhherehytransfm, remover, migus, anllconvcyiionto?lRS'!‘-l`..l'.BNlilB;'~imilgo
itsasslgmavecdor'allmmdmpedoruile utteretahedandreaasvedherdnagous crew
terehinthasmemnmxmdwtheoamementasifaaidmwshadbeanmcatedlc R'Sihvoracd

GRANTGRBFIRS'I‘-EEBNBBNBFICIARYWMMMM t'ili.lll!q“l'<§iithasGRAIE'HHIP,V
vN\i',iililiil),andbythesercaser\tadoee(iil?.Al\l'l`,,¢ocviSBLL mulODNVEYwLuenidGi-MNLEB, ing

ml»sr¢reirw:wl» "‘ ¢<\J

 

6 ’JI'O ‘ll'lilllE- MAIPUR i?ll»§l'
MMU'MUHCOMNO.MUTMMAPRECDRDEGT G'.FEMIEEE _ films

(‘-

'l@l!M‘lBAND‘I\DTmZ|Drheabovodesorihedpremism, togetharwiiiiallwd drummond
appurtenances dtor_eimae in misc belonging onto said GRANTITeud deRP.NT§BB‘S eudaasigas llxevea'.
GRANTORdoes bianGRAN'llURdeRAN'IUR'B helto,exeramo:m,and mmwmmltend
foreverda'l’eud. allaalls ,ihosaic unmd\csaldGRANl'lIEand heirsmr.lasslgnr.egulm
Werypmcnwhcar.soever awhllyc ,oru)clahnthesame. orauypartilieuecf.

orecerynamre£ur\heqmentyaarhavebemproxaiedand Y_ymammm 'Ii:tts
is made subject w.ailancalngula_r, m…dnm'alreao:lctloua, reservatioos, ee'lw.mm. ms
gilmblec to asst enforceable against memo-describedme thereomdnei'the€ouniyciarko£

 

 

 

GRANTDRdeR.AN’LEE ulsoacirnowledget]rcrctemleao€
and wwharebymiersd:aumemmwm\ '

 
 
 
 
 
  
 
  

'SECOND-HBN BBNEPICIARY'.chhHmeecmeaGRANI'EB’ »‘ i- oursemreofevcadareteSBCDND-E£BN
BENBFICIARY in the amount of $41,01\0.00, being " i"~l--»-: -»- . peldee@RaNi'OR.aamore y
deede lodeedofmiacei'eraurlaoeherewldrrolb.m . imm/§§ . USTBE.Mitleexpranl§agreed stipulated

martha vender'a tienaodacpeuinrritiemererdnedmh FIRST»HBNBB!EFKTAR mdSBODND-LHBN
BBNH‘FIURY, mpc:tive|y, against the above ¢»-~ 1-'-~ 1\_~; , procure andenprovemelun.imo';ieachoftha
abovere¢pretisencaoia “ntlypaidaccurdlngtoltsuxma -deedshalloerooter.`ssolute.

Whea tila deed la mead bymorethan on.orwheutthRAN'TDRe:GRAl\`iEBlsmrelhmone
peraon, noia instrument shall read as mccall ,_'i " -=1,nounamdprcosmswmeellaagedle

wired executed by or a.iathe'».,._-

 

museummean*suoceaaersml ' .'X\/ 7
mwaa_,£?:;e@> usa n__sua._r.-,
co ' ;=z.., ""
o ga ;l a
§ =¢§,1'\1 ’,,--E §
, alma §§
acres storm ransom n.rr. 3

MGNE(J]»]R§ILGCII'…U(B),OFCANYUGAM MNUUUODNTE,M€N &),.¢LN [D.
AIJl]iiI‘lllIlDP?llN DINHRU§E’M 'lI'lKASA ACGOJRIMN '

ssa

Case 4:18-cV-O4414 Document 1-1 Filed in TXSD on 11/20/18 Page 48 of 50

 

 

  
   

 

 

 

 

   

 

 

 

 

 

(Atdn:warlddgmsm‘.)
corn _
m war , .
tt;;
W‘ MEEWE worry ts
arlqu Nmne:
runs stats art rtst mmhsnmt
adams ar
‘I'ltla instrument was warsaw day of g .
`"’ dr
., \@
W tt'_°““'stt'é."§u_aénu or"_" ““LQ
s y o P!W NME|B{ b §
ill rans'ra'taos"nxat s M@mt"
tt comm ar §§
mg Mimuaaren£wasacknovdsdgadbafouemoon dayof § .;) .
'”' \
o @
L <o\
§ raymoth tree 1\' m. assess
'rr-n?. sra'rnon'rsxa.s } ¢@ sandstrom
§ nonunion §§
’l‘hiatnuu'ua:antwaa admowladgadbafouamoontha duval t/(D ct t .
Raau'“"°jftitil§;» WEF
nasd arm
ann stantonth } © mandamus mountame
deslnumsstwanuknowleuigudbafaremaondts©(® wet 4. .
by / \
.:t».
tit marcusunnsu.cauttat:s, rt §§ umw
'M arts
D
g Pu!:]:c?d Nrrr
©
\© _____ _
ram amato utath
neran nassau
russo mann vmnatnan)n (_//

'INJMMML,'E|BKA.§ ’?73?7
Rs: HWCMUVMMWEMIBMMW

 

--_,-_~`
¢'C."B

u-

N.§'* ~M"Y_EWW .'E.§EY-

Case 4:18-cV-O4414 Document 1-1 Filed in TXSD on 11/20/18 Page 49 of 50

CORPORA'U'E ACKNGWB_EDG£EMENT

STATE OF` T'EXAS
CGUNTY OF HA!RR¥S

Th§s in rumerot was acknowledged before ma mm idle ;L y of
, 2005 by "ME=W K§»@LFJE:§, Hg_z_W_
SE©RETA§ of Hammeo'smith Group, inc., 91 Delawa)a‘e empo.\~.-.~ - m and ganem§

partner cf F<oyce H!omes, L.P., a DeHawares limited §a:inazrshirp,@n behalf of said
corpora'l!on in its capacity therein stated. '\`§\,

    

N@QWWIQ 511 ama fm §’
c @% cf Texas

 

 

 

d 5§\© .; MWMMMM
.©© q`m§§i-`"?.”§§m'amm '
.JUL =°5 2@@5

MMM
“@mer§wm§gu§,

. . mem
wm ?§) w immqugw br medium
M?ddéaliam became n‘ *§n§£|?n?;!mw gym
F"W" °W' '1 MM Pwr. ew. Am

add'ii:m mci mm
ii'\s mgwmm M”%;;¢g“:£ MP'WMIMUW

Case 4:18-cV-04414 Document 1-1 Filed in TXSD on 11/20/18 Page 50 of 50

g m

 

